DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to a gesture recognition process.  
The following is an examiner's statement of reasons for allowance: The present invention is directed towards a gesture recognition process that uses a 3D convolutional neural network for spatial and color operation, second 3D convolutional neural network to perform an optical flow function, third 3D CNN to generate contextual data, and a recurrent neural network.
The closest prior art, Molchanov et al. (Non-Patent Literature titled “Online Detection and Classification of Dynamic Hand Gestures with Recurrent 3D Convolutional Neural Networks”), McLaughlin et al. (Non-Patent Literature titled “Recurrent Convolutional Network for Video-based Person Re-Identification”), and Asadi et al. (Non-Patent Literature titled “A survey on deep learning based approaches for action and gesture recognition in image sequences”) show related systems.  
Molchanov teaches detection and classification of hand gestures using a recurrent 3D convolutional neural network system that implements 3D-CNN and RNN receiving temporal and spatial features of video data (see figure 1, section 3.1).

Asadi teaches a 3D-CNN for spatiotemporal feature extraction, followed by a recurrent layer for global temporal modeling and a softmax layer for predicting class-conditional gesture probabilities (see section IV).

However, Molchanov, McLaughlin, Asadi fail to address: 
“…using a third processor of the one or more multi-threaded processors that implements a third 3D CNN to generate contextual data based on the information representative of the first set of non-visual data that is accessed from the shared memory,
fusing results of the optical flow operation, results of the spatial and color processing operations, and the contextual data to produce an identification of the gesture; and
using a recurrent neural network (RNN) to determine that the identification corresponds to a singular gesture across at least the first and second sets of image frames.”


These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663